Citation Nr: 1645902	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected chondromalacia of the left knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  He had a subsequent period of active duty for training (ACDUTRA) from October 1984 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was last before the Board in February 2014, at which time the Veteran's claims were remanded for additional development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.  He has attributed his back condition directly to active duty service and as secondary to his service-connected left knee disability.

In July 2008, the Veteran had a VA examination which yielded a diagnosis of lumbar spine strain.  The examiner stated that "lumbar strain is not caused by or a result of" the Veteran's service-connected left knee disability, but did not address whether the Veteran's back condition is aggravated by the left knee disability.

The Veteran was afforded a second VA examination in March 2011 where he was diagnosed with intervertebral disc syndrome.  The examiner concluded that the Veteran's current chronic strain of the lumbar spine was unrelated to an in-service incident in April 1979 in which the Veteran was struck by an M114A1 Howitzer while uncoupling it from a five-ton prime mover.  However, the VA examiner provided no comment on whether the Veteran's diagnosed intervertebral disc syndrome was related to active serve and did not comment on whether his service-connected left knee disability caused or aggravated any diagnosed back condition.

Following the February 2014 Board remand, the Veteran's claims file was sent to a VA examiner who in January 2015 provided an opinion that it was less likely than not that "any currently diagnosed back condition (lumbar strain) had its onset in service."  Further, the VA examiner concluded that it was less likely than not that any currently diagnosed back condition was either caused or aggravated by the Veteran's service-connected left knee disability.  In support of these conclusions, the VA examiner stated that there was no continuity/chronicity of lumbar problems in service.  The examiner then incorrectly stated that the Veteran's current back problems "started to be voiced in 2001, decades after separation."  The VA examiner stated that there was no antalgic gait at the onset of lumbar pain in 2001, and that weight-bearing problems could cause problems in the back due to antalgic gait, secondary to shifting of the weight axis.

The January 2015 VA examiner's opinion is inadequate because she did not address a medical record dated December 11, 1984, in which the Veteran complained of left knee effusion and "gnawing LBP" (low back pain).  The medical record contradicts the January 2015 VA examiner's assertion that the Veteran first began voicing complaints of back problems in 2001.  Further, the record came one month after a November 1984 Statement of Medical Examination and Duty Status, which documented that the Veteran's left knee problem was aggravated during his period of ACDUTRA service by a field training exercise which resulted in medical attention in the field and subsequent hospitalization.  The December 1984 medical record suggests the possibility of a relationship between the Veteran's low back pain symptoms and his left knee problems.  As such, a more thorough opinion should be obtained on remand.

The Veteran's TDIU claim is inextricably intertwined with his service connection claim and should be adjudicated after a determination on the claim of service connection for a back condition is made.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file  to an appropriate VA examiner (preferably an orthopedic spine surgeon) to obtain a medical opinion as to the nature and likely etiology of the Veteran's claimed back condition.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of back problems.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back condition had its onset in service or is otherwise related to active duty service. 

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed back condition was caused by the Veteran's service-connected left knee chondromalacia?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed back condition was aggravated by the Veteran's service-connected left knee chondromalacia?  

The opinions provided thus far on these determinative issues have not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the January 2015 VA examiner incorrectly stated that the Veteran's current back problems "started to be voiced in 2001, decades after separation."  The examiner should consider and address the Veteran's statements that he began experiencing back pain and problems following an in-service incident in April 1979 in which he was knocked to the ground while uncoupling a M114A1 Howitzer from a 5-ton prime mover, causing an injury to the right side of his waist.  The VA examiner should also address a December 1984 medical report which noted the Veteran's complaints of left knee effusion and "gnawing LBP (low back pain)" in answering the above questions.  Specifically, the VA examiner should address whether this December 1984 medical record supports the Veteran's contentions that his back problems were caused or aggravated by his service-connected left knee chondromalacia.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Readjudicate the claims, to include TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




